Blackmar, J. (concurring):
I agree with Mr. Justice Kelly that this judgment cannot stand; but with some expressions in the opinion I cannot agree. I do not think that the relationship of husband and' wife, or the fact that the wife was giving her services to the husband, furnished a consideration which would enable her to hold, as against the true owner, stolen funds received from her husband even if she had no knowledge of the tainted source. If, however, moneys were drawn out of her bank account for the husband’s benefit, the wife is not liable. The case is the same as if stolen funds were placed in the hands of any other agent or bailee, who, without knowledge that the property was stolen, disposed of it in accordance with the directions of the principal or bailor.